Chappell, J.
Upon rehearing and further examination of many authorities from our own and other jurisdictions we have decided that our former opinion, ante, p. 300, 9 N. W. (2d) 306,. should be modified in certain particulars.
The facts will' not be repeated here except to say that on September 7, 1937, the county commissioners of Lincoln county, Nebraska, hereafter called the county board, by appropriate resolution entered into a contract whereby for a definite consideration they employed an expert, with 12 years’ experience in the valuation of real property for tax purposes, to make an appraisal and comparative valuation of all the real property and improvements in the incorporated towns in the county. The appraisal was to be used as a basis of information and knowlédge for ascertaining and fixing the values thereof by the county board of equalization in the performance of its constitutional and statutory duties in equalizing real estate values for taxation purposes. The defendants allege in their answer, and there is evidence in support thereof, that there existed many unjust *312and relative inequalities in the valuation of such property for assessment purposes, particularly between those properties situated in the incorporated towns and outside thereof, and as between properties in the respective townships, precincts and districts of the county.
The work was performed by the expert in conformity with the contract, and he delivered a detailed valuation or appraisal of each and all of such properties and improvements, together with maps, plats, audits, and records containing full information in connection therewith to the county clerk. The county board allowed his claim for partial payment and caused a warrant to be issued therefor, which was paid by the county treasurer. Thereafter this, action was brought by plaintiffs as taxpayers against the members of the county board and their bondsmen respectively to recover such payment for the benefit of the county and its taxpayers, relying upon sections 26-732 and 26-733, Comp. St. 1929.
The trial court entered a judgment for plaintiffs as prayed, finding, in substance: 1. That the contract was made in good faith and without collusion or fraud, but that it was void because the county board had no express or implied power to make such a contract for the county. 2. Also, that it was void because it was intended to usurp the statutory duties and functions of the assessment officers of the county. 3. And, that there was no evidence establishing the value of the services rendered by the expert.
Upon appropriate assignments of error, we decided in our former opinion that the trial court erred in the two latter conclusions, and in this opinion we reaffirm that part of the decision. However, we affirmed the judgment of the trial court by deciding that the county board was without power to enter into the contract in question, and that the contract was void for that reason. From that part of the decision we recede in this opinion.
Referring to sections 26-732 and 26-733, Comp. St. 1929, we find that the contract was not made in contravention of any statutory limitation of power and the evidence is that *313there were funds legally available for payment of the claim. Therefore, it is axiomatic, since the contract was made in good faith and without collusion, fraud, or other illegality, and performed in conformity therewith, that if the county board had the power to enter into the contract, the county would be compelled to pay according to its terms, and neither the members of the county board nor the sureties on their official bonds would be liable under the statutes relied upon by plaintiffs. We decide that' the county board had the power to enter into the contract.
■ A county is one of the public governmental subdivisions of a state, corporate in character (Comp. St. 1929, sec. 26-101), created and organized for public political purposes connected with the administration of state government and specifically charged by law with the superintendence and administration of local affairs within its lawfully defined territorial boundaries. See County Commissioners of Howard County v. Matthews, 146 Md. 553, 127 Atl. 118; Franek v. Butler County, 127 Neb. 852, 257 N. W. 235; Ahern v. Richardson County, 127 Neb. 659, 256 N. W. 515; Lindburg v. Bennett, 117 Neb. 66, 219 N. W. 851; 20 C. J. S. 753, sec. 1. Unless restrained by the Constitution the legislature may exercise control over county agencies and require such public duties and functions to be performed by them as fall within the general scope and objects of the county as a body corporate or politic. See Dawson County v. Phelps County, 94 Neb. 112, 142 N. W. 697; City of Fremont v. Dodge County, 130 Neb. 856, 266 N. W. 771; 20 C. J. S. 806, sec. 52 and 851, sec. 82.
Both the county board and, the board of equalization are such county agencies, required by statute and applicable authorities to perform certain well-defined public duties and functions in perfecting the administration of representative local government. They are separate entities, as 'is every other agency of the county, but this is immaterial under our statutes and authorities as will hereafter appear. There are cases holding otherwise but they are either distinguishable as to issues,' facts, or particular statutes in*314volved, or state a rule, which, after mature reflection, we deem unwise to apply in the case at bar, in view of the relative statutory duties imposed and original and exclusive powers conferred upon our county boards.
The board of equalization 'is an administrative agency of the county, created by section 77-1701, Comp. St. 1929. It is composed of the county board, county assessor, and county clerk who acts as clerk of the board. Section 77-1702, Comp. St. 1929, provides its duties and functions, in substance, towit: It shall hold a session of not less than three and not more than twenty days commencing on the first Tuesday after the second Monday of June each year for the purposes: First, to fairly and impartially equalize the valuation of the personal property of the county. Second, at its meeting in 1912 and every second year thereafter, equalize the valuation of real property of the county by raising the valuation of such tracts and lots as are assessed too low, and lowering the valuation if assessed too high, but 'in cases of evident error of assessment or of apparent gross injustice 'in overvaluation or undervaluation of real property the board of equalization may at its annual meetings consider and correct the same by raising, after due notice, or by lowering the assessed valuation (without notice). Third, ascertain whether the valuation of one township, precinct, or district bears just relation to all others in the county, and may increase or diminish the aggregate valuation of property in any township, precinct, or district by adding or deducting such sum upon the hundred as may be necessary to produce a just relation between all the valuations of the property in the county. It may consider lands, village or city lots, and personal property and different classes of personal property except property assessed or valued by the state board of equalization and assessment separately, and determine a separate rate per cent, of addition or reduction for each of the classes of property as may be necessary to adjust the equalization thereof. Fourth, adjust assessments for the county by raising or lowering the assessment of any person as to any or all items of his assess*315ment in such manner as to secure the listing of property at its actual value and the assessment of property at its taxable value, but in no case shall the assessment of any person be raised without notice if such person or his agent' can be found in the county. Fifth, also, add to the assessment rolls any taxable property not included therein, assessing the same in the name of the owners thereof as the assessor should have done, but no personal property shall be so added unless the owner is previously notified if he be found in the county.
Section 1, art. VIII of the Constitution provides, in part: “The necessary revenue of the state and its governmental subdivisions shall be raised by taxation in such manner as the Legislature may direct; but taxes shall be levied by valuation uniformly and proportionately upon all tangible property and franchises * * * .”
It will be observed that the board of equalization is an administrative board of review to pass upon the records, valuations, and conclusions of the assessor for the purpose of correcting errors and inequalities in valuations as fixed by the assessor, and the values placed thereon by such assessor are not conclusive and final. See Hacker v. Howe, 72 Neb. 385, 101 N. W. 255. Under our statutes the board of equalization acts in a dual capacity in that it has power to equalize assessments between the various taxing districts, and also to review and correct individual assessments. See State v. Edwards, 31 Neb. 369, 47 N. W. 1048; 61 C. J, 742. Sections 77-1703 and 77-1704, Comp. St. 1929, have reference to the latter power and are not either exclusive or conclusive here.
“A county can contract only through the persons expressly provided by the statute.” 20 C. J. S. 1008, sec. 175. We have held that a county board of equalization is simply what its name imports, a board for the equalization of valuations in certain cases. It possesses no powers save those conferred by statute. See Brown v. Douglas County, 98 Neb. 299, 152 N. W. 545. A county board of equalization as such, therefore, has no authority to enter into any *316contract to obtain the information, knowledge or evidence necessary to equalize valuations.
The statutes legally impose a duty upon the board of equalization to equalize valuations and we cannot deny to such board recourse to independent sources of expert, reliable information and knowledge, such as appraisals, maps, plats, audits and records which will enable it to act fairly, intelligently and legally in performing that duty. ' We find that the only authority to contract for such services is specifically placed in the county board. To hold otherwise would, in effect, prevent the county from obtaining the facts necessary to a sound and efficient administration of a fundamental object of county government involving the constitutional rights of its citizens.
In this connection, other courts have made similar observations. In State v. Ruhr, 86 Mont. 377, 283 Pac. 758, a case very similar to the one at bar, it was stated by the court: “The board of equalization in the matter of the assessment of property is constituted a reviewing body which must pass upon the work done by the assessor, and it would be strange indeed If the board in the performance of its duty was deprived of recourse to independent sources of information. If the powers of the board were so limited, then, when the assessor was content with the valuation by him made, there would be nothing before the board upon which to base an increase (or decrease), although with propriety it should be made. It would be functus officio in performance of this very important duty imposed upon it by law. Valuations as made by the assessor, however unscientific or arbitrary, would be final. But, on the other hand, if the powers of the board are not so restricted, it may legally enter into bona fide contracts for such service as is provided for in the contract under consideration. (Maurer v. Weatherby, 1 Cal. App. 243, 81 Pac. 1083.)” See, also, H. D. Haley & Co. v. McVay, 70 Cal. App. 438, 233 Pac. 409; Roper v. Hall, 280 S. W. (Tex. Civ. App.) 289.
The legislature has expressly conferred certain original, exclusive powers on a county board. Section 26-103, Comp. *317St. 1929, provides, in part: “The powers of the county, as a body corporate or politic, shall be exercised by a county board, * * * .” Section 26-104, Comp.- St. 1929, “Each county shall have power * * * To make all contracts and to do all other acts in relation to the property and concerns (defined as, “that which relates or belongs to one; business; affair.” Webster’s New International Dictionary (2d ed.). See, also, Century Dictionary and Cyclopedia) of the county necessary (defined in Lancaster County v. Green, 54 Neb. 98, 74 N. W. 430, and applicable in the case at bar) to the ■exercise of its corporate powers.” Section 26-105, Comp. St. Supp. 1937, “ * * * To manage the county funds and ■county business except as otherwise specifically provided. * * * As a board, or as individuals, to perform such other duties as may from time to time be imposed by general law.” Chapter 26, art. 21, Comp. St. Supp. 1937, provides for a county budget and the adoption thereof by the county board, to be raised by taxation, in no instance to exceed the amount of taxes authorized by law to be levied during that year, with power at the time of making the tax levy to reduce any and all of the amounts provided in the budget if necessary to bring the same within the constitutional and statutory limitations as applied to the county tax assessment rolls as returned to such board by the state tax commissioner. Section 26-108, Comp. St. Supp. 1937, “It shall be the duty of the county board of each county: First. To cause to be annually levied and collected taxes authorized by láw for county purposes,” not exceeding certain limitations on the one hundred dollars actual valuation. See, also, section 77-1801, Comp. St. Supp. 1937.
Concededly, a county board is without power to contract with a person to perform acts which are a part of the official duties imposed by statute on the board itself or another county officer or on an officer of the state. 20 C. J. S. 1014, sec. 180. But, we do not have that question for decision here since we affirmatively find that the appraisal was not to take the place of a regular assessment which the statute requires the assessor to make. An applicable rule in the *318case at bar is that, unless prohibited by statute, a county board may adopt such means as in its judgment shall be necessary in assisting county officers properly to discharge the duties of their offices. 20 C. J. S. 854, sec. 85; 15. C. J. 459. We find no such prohibition in our statutes.
In addition, it is well settled that a county board possesses and can exercise not only such powers as are expressly conferred upon it by the constitution and statutes of the state, but' it also possesses and can exercise such powers as arise by necessary implication, or such as are incidentally necessary to carry into effect those expressly granted, or such as are requisite to the performance of the duties which are imposed upon it by law. A county board must necessarily possess an authority commensurate with its public trust and duties. 20 C. J. S. 849, sec. 82; 15 C. J. 457; Cheney v. County Board of Supervisors, 123 Neb. 624, 243 N. W. 881.
The statutes of this state, with certain specific exceptions therein provided, confer upon a county board plenary jurisdiction of, and authority to make, all contracts for the county, on any subject within the scope of the powers of such county acting as a body corporate or politic. It is the representative and guardian of the county, and charged with the protection of the county’s rights and interests and the promotion of its welfare. The acts and contracts of a county board within the scope of its authority are the acts and contracts of, and binding upon, the county, and courts will not interfere therewith in the absence of illegality, mistake, fraud, or unreasonable discretion. 20 C. J. S. 848, sec. 81; Lindburg v. Bennett, supra; Lancaster County v. Lincoln Auditorium Ass’n, 87 Neb. 87, 127 N. W. 226; Roberts v. Thompson, 82 Neb. 458, 118 N. W. 106.
Previous decisions of this court have been in conformity with these views, and in this respect the theory of separate entities has not been material in controlling our judgment since the power to bind the county by contracts within the scope heretofore stated rests with the county board whether or not it involves another office, agency or entity. Lan*319caster County v. Green, supra; Christner v. Hayes County, 79 Neb. 157, 112 N. W. 347 (citing and'distinguishing Card v. Daws County, 71 Neb. 788, 99 N. W. 662) ; Berryman v. Schalander, 85 Neb. 281, 122 N. W. 990; Emberson v. Adams County, 93 Neb. 823, 142 N. W. 294; Dunn v. Dixon County, 102 Neb. 1, 165 N. W. 959; Buffalo County v. Bowker, 111 Neb. 762, 197 N. W. 620; Campbell v. Douglas County, 142 Neb. 773, 7 N. W. (2d) 764. For citation and discussion of cases from other jurisdictions see Arnold v. Custer County, 83 Mont. 130, 269 Pac. 396.
Since we conclude that the contract in suit was valid and enforceable, the judgment of the trial court is reversed and the cause remanded with directions to enter a judgment for defendants; and our former opinion, ante, p. 300, 9 N. W. (2d) 306, is set aside in so far as it conflicts herewith.
Reversed, with directions.